Title: From George Washington to James McHenry, 7 April 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon Apl 7th 1799

Enclosed are two letters of application for Appointments in the Army of the United States—One from Genl Morgan covering a

letter from Capt. A. C. Randolph applying for an office in the Cavalry instead of the Infantry where you will find him among the newly appointed Captains. I have little or no personal knowledge of Capt. Randolph; but from the manner in which Genl Morgan speaks of him, and the opportunities he must have had of forming an opinion of him & his qualifications from observation, I have no doubt but his recommendation will have great weight.
The other letter is from Mr Theoderic Lee, a brother to Majr Gen. Henry Lee. With this Gentleman I have had no opportunity of forming any personal knowledge. He lives in Berkley County in this State and has been married about 4 or 5 years. His brother the Atty Genl of the U.S. or some other persons of his acquaintance may be able to give you any information respecting Mr Lee if it shd be desired. I have the honor to be very respectfully Sir Yr Mo. Ob. St

G. W——

